DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Vietnam on 01/21/2020. It is noted, however, that applicant has not filed a certified copy of the VN1-2020-00471 application as required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification (see at least page 16-18) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” in figure 2 has been used to designate both solution space system and solution space (see specification page 5). Furthermore, figure 2 also fails to show element 24 as described in the specification page 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 5 line 14, 17,  "the solution space 20". It is unclear whether this refers to "the solution space 24" or "the solution space system 20".
Appropriate correction is required.

Claim Objections
Claims 1-17 objected to because of the following informalities:  
Claims 1 and 10  line 16 "each of the plurality of solution candidate" should be "each of the plurality of solution candidates".
Claim 3 line 2; claim 12 line 2 “a global optimal solution point O” should be “the global optimal solution point O”.
Dependent claims are also objected for inheriting the same deficiencies in which claims they depend on.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-17  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10 line 17 "based on value of their objective function generated therefrom". It is unclear whether “value of their objective function” refers to the value of the objective function of each of the plurality of solution candidates or different value of objective function. For purpose of examination, Examiner interprets such recitation as the value of the objective function of each of the plurality of solution candidates.
Claim 1 line 6; claim 10 line 7 "the solution space S". It is unclear whether this refers to the d-dimensional solution space S as antecedently recited or another solution space S. For examination purposes, Examiner interprets as "the d-dimensional solution space S".
Claim 1 line 8; claim 10 line 9 "the first of the plurality of solution candidate". There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, Examiner interprets as “a first of the plurality of solution candidate”.
Claim 2 line 2; claim 11 line 3 “presenting values of one of the plurality of solution candidates … as an optimal solution”. It is unclear how an optimal solution with the highest ordinal rank presents “values”, as recited in claim 1 “a method for determining an objective solution for generating an optimized value” and “determining value of objection function for each of the plurality of solution candidate”. Thereby it is unclear how one of the plurality of solution candidates presents “values” when only a single value is determined in the previous step. For examination purposes, Examiner interprets the limitation as “presenting value of one of the plurality of solution candidates with the highest new ordinal rank as the optimal solution”.
Claim 2 line 3; claim 11 line 4 "the optimal solution" It is unclear whether this limitation refers to the global optimal solution as antecedently recited or a new optimal solution. For purpose of examination, Examiner interprets the limitation as the global optimal solution. 
The term “substantially” in claim claims 5 and 14 lines 8 and 6, respectively is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.                 
                    
                        
                            L
                        
                        
                            L
                            S
                             
                        
                    
                
            is substantially 1 is also indefinite by the use of the term substantially because it is unclear what exactly constitutes “substantially”.
Claim 8 line 2; claim 17 line 3 "the solution space". It is unclear whether this refers to the d-dimensional solution space S as antecedently recited or a new solution space. Examiner interprets as "the d-dimensional solution space S".
Dependent claims are also rejected for inheriting the same deficiencies in which claim they depend on.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites a method claim for determining an objective solution for generating an optimized value . 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites determining an objective solution for generating an optimized value for an objective function therefrom, the objective solution being represented by location of a global optimal solution point O in a d-dimensional solution space S and being searchable by a plurality of solution candidates associated with the objective function, each of the plurality of solution candidates             
                
                    
                        x
                    
                    
                        i
                    
                
            
         having a d-dimensional value representing the position thereof in the solution space S , the method comprising: initialising the first of the plurality of solution candidates with a trial value             
                
                    
                        x
                    
                    
                        
                            
                                O
                            
                            
                                i
                                n
                            
                        
                    
                    
                        t
                    
                
            
        , each of the plurality of solution candidates having an ordinal rank with the first of the plurality of solution candidates having the highest ordinal rank; updating the position of each of the other of the plurality of solution candidates using the position of the solution candidate having a rank that is higher thereto; determining value of objective function for each of the plurality of solution candidates; and assigning a new ordinal rank to each of the plurality of solution candidate based on value of their objective function generated therefrom,  such limitations cover mathematical calculations, relationship, and/or formula (see at least figures 1-3, steps 110-115 and equations described in page 6-8) . Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, The claim does not recite any additional elements that would integrate the judicial exception into a practical application and the claim does not provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amount to significantly more than the judicial exception itself under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claims 2-9, further recite limitations that are abstract mathematical concepts (see at least page steps in figures 1, 3 and the equation provided in the claim and the specification page 6-14) without reciting any additional elements that make the claims any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C.101.

	Claim 10 recites a product claim that would practice the method claim 1. Thus, it is rejected for the same reasons. Claim 10 further recite a machine readable medium having stored therein a plurality of programming instructions, however, the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function such as storing instructions and executing the instructions. Such element fails to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer element and does not integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claims 11-17 recite product claims that would practice the method claims 2-9. Thus, they are rejected for the same reasons.

Claims 10-17 are additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 10-17 recite "a machine-readable medium", under broadest reasonable interpretation (BRI), such recitation covers an ineligible signal per se unless defined otherwise in the specification as filed. The specification fails to defines “a machine-readable medium” that would exclude signals. 
A claim(s) drawn to such a medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao - NPL Jaya A simple and new optimization algorithm for solving constrained and unconstrained optimization problems.

Regarding claim 1, Rao teaches a method for determining an objective solution for generating an optimized value for an objective function therefrom, the objective solution being represented by location of a global optimal solution point O in a d-dimensional solution space S (Rao, figure 1 page 21, illustrates a flow chart for providing an optimum solution for the calculated objective functions, table 1-5 illustrate a position of the solution a 1 dimensional solution space [i.e. objective solution represented by location of a global optimal solution point O in a d-dimensional solution space S]) and being searchable by a plurality of solution candidates associated with the objective function (Rao, tables 1, 3, and 5 illustrates the optimum solution being searchable among a plurality of candidates), each of the plurality of solution candidates                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     having a d-dimensional value representing the position thereof in the solution space S (Rao, tables 1-5 illustrates at least 5 candidates, each having a 1 dimensional value that represents their position in the table), the method comprising: initialising the first of the plurality of solution candidates with a trial value                         
                            
                                
                                    x
                                
                                
                                    
                                        
                                            O
                                        
                                        
                                            i
                                            n
                                        
                                    
                                
                                
                                    t
                                
                            
                        
                     (Rao, table 1 page 21, a step of initializing a population size of 5 (i.e. candidate solutions with value variable x1 and x2 [i.e. at least one of this value corresponds to a trial value                         
                            
                                
                                    x
                                
                                
                                    
                                        
                                            O
                                        
                                        
                                            i
                                            n
                                        
                                    
                                
                                
                                    t
                                
                            
                        
                    ], wherein candidate 4 [i.e. the first]), each of the plurality of solution candidates having an ordinal rank with the first of the plurality of solution candidates having the highest ordinal rank (Rao, as illustrated in figure 1, each candidates have an ordinal rank, and candidate 4 [i.e. the first] having the status as best, thereby having the highest ordinal rank); updating the position of each of the other of the plurality of solution candidates using the position of the solution candidate having a rank that is higher thereto (Rao, tables 2-3 illustrate the step of updating using new value x1 and x2 in the first iteration, thus the position of each candidate is updated based on the candidate with higher rank using the new calculated value of objective function); determining value of objective function for each of the plurality of solution candidates (Rao, as illustrated in tables 1-5, value of objective function f(x) is calculated for each candidate solution); and assigning a new ordinal rank to each of the plurality of solution candidate based on value of their objective function generated therefrom (Rao, Tables 1, 3, and 5 illustrates the assignment for new rank for each of the candidate solution based on the objective function f(x), wherein the lowest number being the best solution and the largest being the worst solution).

Regarding claim 2, Rao further teaches the method as in claim 1, further comprising: presenting values of one of the plurality of solution candidates with the highest new ordinal rank as the optimal solution (Rao page 21, figure 1 illustrates a step of report the optimum solution, as shown in table 5, candidate solution 1 presenting the best solution or).

Claims 10-11 recite product claims that would practice the method claims 1-2. Thus, they are rejected for the same reasons. claims 10 and 11 further recite a machine-readable medium having stored therein programming instructions (Rao, page 34 provides a MATLAB code of the Jaya algorithm corresponds to the instructions to be executed by a computer)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Storn - NPL Differential Evolution - A Simple and Efficient Heuristic for Global Optimization over Continuous Spaces.

Regarding claim 3, Rao teaches a method as in claim 1, wherein a d-dimensional solution space S with location of a global optimal solution point O and each of the plurality of solution candidates being d-dimensional (Rao, tables 1, 3 and 5 illustrates the 1 dimensional space with location of the best solution and other candidate solutions). However, Rao does not teach the d-dimensional solution space S being a Cartesian space with location of a global optimal solution point O and each of the plurality of solution candidates being d-dimensional Cartesian coordinates. Storn teaches the d-dimensional solution space S being a Cartesian space and each of the plurality of solution candidates being d-dimensional Cartesian coordinates (Storn, figure 1 page 344 illustrates a 2 dimensional space that are comprises of the x and y coordinates [i.e. a Cartesian space], wherein figure 1 further illustrates the solution candidate)
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Rao’s algorithm to represent the optimum solution and the solution candidates as a graph using two dimensional cartesian space as illustrated in figure 1 of Storn. This modification would have been obvious because both reference discloses method for solving an optimization problem. Furthermore, demonstrates the optimum solution and the solution candidates in two dimensional having x and y coordinates would provide better visual in graphic representation to demonstrates the distance between the points.

Claims 12 recites product claim that would practice the method claim 3. Thus, it is rejected for the same reasons.

Allowable Subject Matter
Claims 4-9 and 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), 101, and claim objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Applicant claims for a method for determining an objective solution for generating an optimized value for an objective function therefrom, the objective solution being represented by location of a global optimal solution point O in a d-dimensional solution space S and being searchable by a plurality of solution candidates associated with the objective function, each of the plurality of solution candidates                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             having a d-dimensional value representing the position thereof in the solution space S , the method comprising: initialising the first of the plurality of solution candidates with a trial value                 
                    
                        
                            x
                        
                        
                            
                                
                                    O
                                
                                
                                    i
                                    n
                                
                            
                        
                        
                            t
                        
                    
                
            , each of the plurality of solution candidates having an ordinal rank with the first of the plurality of solution candidates having the highest ordinal rank; updating the position of each of the other of the plurality of solution candidates using the position of the solution candidate having a rank that is higher thereto; determining value of objective function for each of the plurality of solution candidates; and assigning a new ordinal rank to each of the plurality of solution candidate based on value of their objective function generated therefrom. Wherein the step of updating the position further includes determining the transportation motion vi of the plurality of solution candidates xi with vi = vi/j + vj wherein vi/j is the relative movement vector of the ith one of the plurality of solution candidates with respect to the jth one thereof, where vi and v1 are respectively the movement vector of the ith one and jth one of the plurality of solution candidates with respect to O, and the ordinal rank of the jth one of the plurality of solution candidates being higher than the ordinal rank of the ith one of the plurality of solution candidates as required in claims 4 and 13, or the method further comprising initializing population distribution uniformly in the solution space by                 
                    
                        
                            x
                        
                        
                            i
                             
                        
                    
                    =
                     
                    
                        
                            x
                        
                        
                            i
                        
                        
                            L
                        
                    
                    +
                    r
                    a
                    n
                    d
                    
                        
                            1
                            ,
                            d
                        
                    
                     
                    x
                     
                    (
                    
                        
                            x
                        
                        
                            i
                        
                        
                            U
                        
                    
                    -
                     
                    
                        
                            x
                        
                        
                            i
                        
                        
                            L
                        
                    
                     
                    )
                
            wherein                 
                    
                        
                            x
                        
                        
                            i
                        
                        
                            L
                        
                    
                    ,
                     
                    
                        
                            x
                        
                        
                            i
                        
                        
                            U
                        
                    
                
             are, respectively, the lower and upper boundaries of the ith one of the plurality of solution candidates; rand is a d-dimensional vector satisfying uniform distribution in a range of [0,1] as required in claim 8.
The primary reasons for indication of allowable subject matter is the limitation in combination of all limitations, wherein the specific steps of updating the position of the solution candidates as required in claims 4 and 13 or the specific step of initializing population distribution as required in claim 8.
Rao – Jaya A simple and new optimization algorithm for solving constrained and unconstrained optimization problem 
Rao discloses a method for performing Jaya algorithm to solve for optimization problems, as illustrated in figure 1 and tables 1-5, Rao discloses step of initializing population size and variables, identify best and worst solutions in the populations, updating the solution based on the new variables replace the previous solution if the corresponding solution is better the previous one, and report the optimum solutions. 
Storn – Differential Evolution – A simple and efficient heuristic for global optimization over continuous spaces
Storn discloses a differential evolution algorithm for solving optimization problems, figure 1 and page 343-344 discloses step of initialization and mutation to be performed, wherein the mutator vector is modified to yield a trial vector and if the trial vector yields lower cost function than the target vector, then the trial vector replaces the target vector in the following generating. 
	Fonseca -Multi-objective Genetic Algorithms Made Easy: selection, sharing and mating restriction 
	Fonseca discloses a method to modify the generic algorithm to solve for an optimization problem having multiple objectives and further discloses a Pareto ranking scheme that ranks each of the solution candidates.
	Mohamed – Solving large scale global optimization problems using enhanced adaptive differential evolution algorithm
	Mohamed discloses a method for performing adaptive differential evolution algorithm for solving high dimensional optimization problems over continuous space, such algorithm introduces a new mutation rule compared to the original differential evolution, the steps includes initialization to initialize the population size, mutation, crossover and selection to select the trial vector that is better than the fitness function value.
	Eriksson – US 20210063188 
	Eriksson discloses a system that optimizes an objective function by iteratively refining objective function. As illustrated in figure 6, a method for initializing a set of candidate solutions, generate one or more local mode having a trust region centered around a candidate from the initial set of candidates, and perform iterative calculation to update the local model to search for the best solution. 
	Chen – US 20160283615
	Chen discloses a method for determining a synthetic gas oil ration for a gas dominant fluid that finds the optimum solution that represent a lowest cost function. Figure 1 discloses a step for initializing the population of GOR realizations, and a step for evaluation, where a multi objection function is applied to each individual realization generated, and a step for iteratively calculating to solve for the best solution.
Therefore, none of the closest found prior art teaches the limitations as required in claims 4, 8 and 13. According Claims 4-9 and 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), 101 and claim, drawing objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182